Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2020 and 09/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pgs. 8-11, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1-4, 6-9, and 11-14 under 35 USC 103 have been fully considered and are persuasive. The Examiner is in agreement that Heinla and Stephens, alone or in combination, fail to teach “determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks…” The Examiner is in further agreement that Heinla alone only discloses or teaches selecting a single available network rather than all the available network devices. However, the amended independent claims modify the scope of the claims, thereby rendering the original rejection moot.  Upon further consideration, a new ground(s) of rejection is made in view of Heinla et al., Anke et al., Addepalli et al., Tholen et al., and Khivesara et al..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinla et al. (US 2018/0232839 A1), hereinafter Heinla, in view of Anke et al. (US 7,616,960 B2), hereinafter Anke, and in further view of Addepalli et al. (US 2014/0215491 A1), hereinafter Addepalli, and in even .
Regarding claim 1, Heinla teaches a remote control method for an automatic driving vehicle, applied to a server and comprising:
receiving a remote control request transmitted by an automatic driving vehicle;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
determining a control instruction based on information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 
and transmitting the control instruction to the automatic driving vehicle…
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, Heinla does not teach the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Anke teaches channel selection for wireless transmission from a remote device, comprising:
acquiring a receiving time of the remote control request;
Anke teaches (Col. 3 lines 43 - 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received..."
and determining a plurality of target wireless channels … based on the receiving time;
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla to incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla nor Anke teach determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Addepalli teaches a system and method for networking in a vehicular environment, comprising:
determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks,
Addepalli teaches ([0045]): “FIG. 1 also includes networks 40, representing various types of connectivity to vehicle 4… Each established network of networks 40 has a logical coupling to remote nodes which may include transaction systems 50, authorized entities 98, and other vehicles 59… A node may be any electronic device… capable of sending, receiving, or forwarding information over communications channels in a network.” Thus, there are a plurality of networks 40, and a network may comprise multiple communications channels. Addepalli further teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference." Addepalli even further teaches ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used." Addepalli still further teaches ([0188]): "Frequencies may be assigned according to pre-planned maps or via intelligent frequency channel selection, based on network interference." Addepalli finally teaches ([0187]): “Turning to FIG. 32, FIG. 32 is a simplified diagram of a frequency map associated with multiple road-side infrastructure devices or access points over ad hoc network 880. Adjacent access points are assigned different and non-overlapping channels to act as anchor points for frequency selection. In one embodiment, these adjacent road-side access points may be dedicated as frequency channel anchors for ad hoc networks and may or may not be connected to wide area networks such as the Internet.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla and Anke to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, incorporating the pre-planned maps of Addepalli would be beneficial, as pre-stored relationships are more readily accessible than those that must be determined in situ or accessed from a remote database. 
However, neither Heinla, Anke, nor Addepalli outright teach transmitting by using the plurality of target wireless channels according to the plurality of target wireless networks. Tholen teaches secure control and operation of drones, comprising:
[and transmitting] … by using the plurality of target wireless channels according to the plurality of target wireless networks.
Tholen teaches ([0090]): “If, however, significant packet loss is found during the monitoring step 1703, at step 1705 the control channel can also begin redundant exchange of control signal packets by use of the Band 2 ground station and drone transceiver pair (331, 459). The embodiment illustrated with respect to FIG. 17 uses a redundancy arrangement, where the signals continue to be exchanged on Band 1 at the same time that Band 2 is used…” The Examiner has interpreted the Band 2 ground station and transceiver pair as a target wireless network, and Band 2 itself as a target wireless channel according to the target wireless network. Tholen teaches in paragraph [0089] that Band 1 features a similar ground station/transceiver pair arrangement.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, and Addepalli to incorporate the teachings of Tholen to provide transmission by using the plurality of target wireless channels according to the plurality of target wireless networks. Doing so would be highly advantageous, as taught by Tholen ([0090]), as simultaneous transmission across multiple wireless channels and their corresponding networks introduces redundancy. This is beneficial, as should one channel/network fail, redundant communication allows for transmission over the remaining functional channels/networks. This is particularly advantageous in cases where reliable control is of the utmost importance, such as collision scenarios or other emergency situations.
However, neither Heinla, Anke, Addepalli, nor Tholen outright teach determining a plurality of target wireless channels corresponding to the plurality of target wireless networks. Khivesara teaches location specific event broadcasting, comprising:
and determining a plurality of target wireless channels corresponding to the plurality of target wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, and Tholen to incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.

Regarding claim 2, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 1. Heinla further teaches:
acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
and screening the plurality of wireless networks according to the current geographic location information, to acquire a target wireless network corresponding to the current geographic location information;
Heinla teaches ([0022]): "In some preferred embodiments, the robot is adapted to switch between transferring data via one network device to transferring data via the other network device efficiently and promptly. This is advantageous, as mobile operators generally have different coverage areas. For example, as the mobile robot navigates in an outdoor environment, one of the network device could lose reception. In this case, the robot can still use the other network device to communicate with the server and/or with other elements of the system.”
However, neither Heinla, Anke, nor Khivesara outright teach transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Addepalli further teaches:
wherein transmitting the control instruction to the automatic driving vehicle by using wireless channels corresponding to the plurality of wireless networks, comprises: transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Addepalli to provide transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 3, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 2. However, neither Heinla, Addepalli, Tholen, nor Khivesara teach the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Anke further teaches:
acquiring a receiving time of the remote control request;
Anke teaches (Col. 3 lines 43 – 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received...”
and determining a target wireless channel corresponding to the target wireless network according to … the receiving time
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla, Anke, nor Khivesara teach determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Addepalli further teaches:
and determining a target wireless channel corresponding to the target wireless network according to the current geographic location information…
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
wherein transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network, comprises: transmitting the control instruction to the automatic driving vehicle by using the target wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 4, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 1. Heinla further teaches:
acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, neither Heinla nor Anke teach determining the wireless channel based on the current geographic location information. Addepalli further teaches:
and wherein before transmitting the control instruction to the automatic driving vehicle by using wireless channels corresponding to the plurality of wireless networks, the method further comprises: determining the wireless channel … based on the current geographic location information.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Addepalli to provide determining the wireless channel based on the current geographic location information. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Addepalli teaches ([0059]) that disturbances, including geographical distance, may cause interference and reception difficulties; it then follows that it would be beneficial to determine wireless channels corresponding to each of the plurality of wireless networks based on the current geographic location information in order to minimize disturbances introduced by geographical distance.
However, neither Heinla, Anke, Addepalli, nor Tholen outright teach determining the wireless channel corresponding to each of the plurality of wireless networks. Khivesara further teaches:
determining the wireless channel corresponding to each of the plurality of wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.

Regarding claim 6, Heinla teaches a remote control device for an automatic driving vehicle, comprising:
a processor;
Heinla teaches ([0022]): "In another preferred embodiment, the robot comprises a Graphics Processing Unit (GPU) and/or a Central Processing Unit (CPU)."
a receiving module, configured to receive a remote control request transmitted by an automatic driving vehicle;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
a first determining module, configured to determine a control instruction based on information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
a fifth acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
and a transmitting module, configured to transmit the control instruction to the automatic driving vehicle…
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, Heinla does not teach the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Anke teaches channel selection for wireless transmission from a remote device, comprising:
a sixth acquiring module, configured to acquire a receiving time of the remote control request,
Anke teaches (Col. 3 lines 43 - 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received..."
and determine a plurality of target wireless channels … based on the receiving time;
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla to incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla nor Anke teach determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks. Addepalli teaches a system and method for networking in a vehicular environment, comprising:
and a memory, configured to store software modules executable by the processor, wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory, the software modules comprising:
Addepalli teaches ([0043]): "The example architecture of FIG. 1 includes an end user (driver) 2 operating a vehicle 4 that includes an on-board unit (OBU) 30… OBU 30 also includes a memory element 24…" Addepalli further teaches ([0071]): "In some of these instances, one or more memory elements (e.g., memory element 24) can store data used for the operations described herein. This includes the memory elements being able to store software, logic, code, or processor instructions that are executed to carry out the activities described in this Specification."
a fourth determining module, configured to determine a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks,
Addepalli teaches ([0045]): “FIG. 1 also includes networks 40, representing various types of connectivity to vehicle 4… Each established network of networks 40 has a logical coupling to remote nodes which may include transaction systems 50, authorized entities 98, and other vehicles 59… A node may be any electronic device… capable of sending, receiving, or forwarding information over communications channels in a network.” Thus, there are a plurality of networks 40, and a network may comprise multiple communications channels. Addepalli further teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference." Addepalli even further teaches ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used." Addepalli still further teaches ([0188]): "Frequencies may be assigned according to pre-planned maps or via intelligent frequency channel selection, based on network interference." Addepalli finally teaches ([0187]): “Turning to FIG. 32, FIG. 32 is a simplified diagram of a frequency map associated with multiple road-side infrastructure devices or access points over ad hoc network 880. Adjacent access points are assigned different and non-overlapping channels to act as anchor points for frequency selection. In one embodiment, these adjacent road-side access points may be dedicated as frequency channel anchors for ad hoc networks and may or may not be connected to wide area networks such as the Internet.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla and Anke to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, incorporating the pre-planned maps of Addepalli would be beneficial, as pre-stored relationships are more readily accessible than those that must be determined in situ or accessed from a remote database. 
However, neither Heinla, Anke, nor Addepalli outright teach transmitting by using the plurality of target wireless channels according to the plurality of target wireless networks. Tholen teaches secure control and operation of drones, comprising:
[transmitting] ... by using the plurality of target wireless channels corresponding to the plurality of wireless networks.
Tholen teaches ([0090]): “If, however, significant packet loss is found during the monitoring step 1703, at step 1705 the control channel can also begin redundant exchange of control signal packets by use of the Band 2 ground station and drone transceiver pair (331, 459). The embodiment illustrated with respect to FIG. 17 uses a redundancy arrangement, where the signals continue to be exchanged on Band 1 at the same time that Band 2 is used…” The Examiner has interpreted the Band 2 ground station and transceiver pair as a target wireless network, and Band 2 itself as a target wireless channel according to the target wireless network. Tholen teaches in paragraph [0089] that Band 1 features a similar ground station/transceiver pair arrangement.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, and Addepalli to incorporate the teachings of Tholen to provide transmission by using the plurality of target wireless channels according to the plurality of target wireless networks. Doing so would be highly advantageous, as taught by Tholen ([0090]), as simultaneous transmission across multiple wireless channels and their corresponding networks introduces redundancy. This is beneficial, as should one channel/network fail, redundant communication allows for transmission over the remaining functional channels/networks. This is particularly advantageous in cases where reliable control is of the utmost importance, such as collision scenarios or other emergency situations.
However, neither Heinla, Anke, Addepalli, nor Tholen outright teach determining a plurality of target wireless channels corresponding to the plurality of target wireless networks. Khivesara teaches location specific event broadcasting, comprising:
and determine a plurality of target wireless channels corresponding to the plurality of target wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, and Tholen to incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.

Regarding claim 7, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 6. Heinla further teaches:
a first acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
and a second acquiring module, configured to screen the plurality of the wireless networks according to the current geographic location information, to acquire a target wireless network corresponding to the current geographic location information;
Heinla teaches ([0022]): "In some preferred embodiments, the robot is adapted to switch between transferring data via one network device to transferring data via the other network device efficiently and promptly. This is advantageous, as mobile operators generally have different coverage areas. For example, as the mobile robot navigates in an outdoor environment, one of the network device could lose reception. In this case, the robot can still use the other network device to communicate with the server and/or with other elements of the system.”
However, neither Heinla, Anke, nor Khivesara teach transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Addepalli further teaches:
wherein the transmitting module is configured to transmit the control instruction to the automatic driving vehicle by using the wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, and Tholen to further incorporate the teachings of Addepalli to provide transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 8, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 7. However, neither Heinla, Addepalli, Tholen, nor Khivesara teach the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Anke further teaches:
a third acquiring module, configured to acquire a receiving time of the remote control request;
Anke teaches (Col. 3 lines 43 – 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received...”
and  a second determining module, configured to determine a target wireless channel corresponding to the target wireless network according to ... the receiving time;
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla, Anke, nor Khivesara teach determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Addepalli further teaches:
and a second determining module, configured to determine a target wireless channel corresponding to the target wireless network according to the current geographic location information…
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
wherein the transmitting module is configured to transmit the control instruction to the automatic driving vehicle by using the target wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 9, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 6. Heinla further teaches:
a fourth acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, neither Heinla nor Anke teach determining the wireless channel based on the current geographic location information. Addepalli further teaches:
and a third determining module, configured to determine the wireless channel ... based on the current geographic location information, before the transmitting module transmits the control instruction to the automatic driving vehicle by using the wireless channels corresponding to the plurality of wireless networks.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Addepalli to provide determining the wireless channel based on the current geographic location information. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Addepalli teaches ([0059]) that disturbances, including geographical distance, may cause interference and reception difficulties; it then follows that it would be beneficial to determine wireless channels corresponding to each of the plurality of wireless networks based on the current geographic location information in order to minimize disturbances introduced by geographical distance.
However, neither Heinla, Anke, Addepalli, nor Tholen teach determining the wireless channel corresponding to each of the plurality of wireless networks. Khivesara teaches location specific event broadcasting, comprising:
determining the wireless channel corresponding to each of the plurality of wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.


Regarding claim 11, Heinla teaches a non-transitory computer readable storage medium having a computer program stored thereon, comprising:
when the computer program is executed by a processor, a remote control method is implemented, the computer program comprising:
Heinla teaches ([0012]): "The embodiment includes a computer system of the autonomous neighborhood vehicle communicatively coupled to a commerce server of a neighborhood communication system through a wireless network to autonomously navigate the autonomous neighborhood vehicle to a destination specified by the commerce server."
program codes causing receiving a remote control request transmitted by an automatic driving vehicle;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
program codes causing determining a control instruction based on information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
program codes causing acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
and program codes causing transmitting the control instruction to the automatic driving vehicle…
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, Heinla does not teach the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Anke teaches channel selection for wireless transmission from a remote device, comprising:
program codes causing acquiring a receiving time of the remote control request;
Anke teaches (Col. 3 lines 43 - 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received..."
and determining a plurality of target wireless channels … based on the receiving time;
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla to incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a plurality of target wireless channels based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla nor Anke teach determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks. Addepalli teaches a system and method for networking in a vehicular environment, comprising:
program codes causing determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks,
Addepalli teaches ([0045]): “FIG. 1 also includes networks 40, representing various types of connectivity to vehicle 4… Each established network of networks 40 has a logical coupling to remote nodes which may include transaction systems 50, authorized entities 98, and other vehicles 59… A node may be any electronic device… capable of sending, receiving, or forwarding information over communications channels in a network.” Thus, there are a plurality of networks 40, and a network may comprise multiple communications channels. Addepalli further teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference." Addepalli even further teaches ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used." Addepalli still further teaches ([0188]): "Frequencies may be assigned according to pre-planned maps or via intelligent frequency channel selection, based on network interference." Addepalli finally teaches ([0187]): “Turning to FIG. 32, FIG. 32 is a simplified diagram of a frequency map associated with multiple road-side infrastructure devices or access points over ad hoc network 880. Adjacent access points are assigned different and non-overlapping channels to act as anchor points for frequency selection. In one embodiment, these adjacent road-side access points may be dedicated as frequency channel anchors for ad hoc networks and may or may not be connected to wide area networks such as the Internet.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla and Anke to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on a pre-stored correspondence between geographic locations and wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, incorporating the pre-planned maps of Addepalli would be beneficial, as pre-stored relationships are more readily accessible than those that must be determined in situ or accessed from a remote database. 
However, neither Heinla, Anke, nor Addepalli outright teach transmitting by using the plurality of target wireless channels according to the plurality of target wireless networks. Tholen teaches secure control and operation of drones, comprising:
[transmitting]…by using the plurality of target wireless channels corresponding to the plurality of target wireless networks.
Tholen teaches ([0090]): “If, however, significant packet loss is found during the monitoring step 1703, at step 1705 the control channel can also begin redundant exchange of control signal packets by use of the Band 2 ground station and drone transceiver pair (331, 459). The embodiment illustrated with respect to FIG. 17 uses a redundancy arrangement, where the signals continue to be exchanged on Band 1 at the same time that Band 2 is used…” The Examiner has interpreted the Band 2 ground station and transceiver pair as a target wireless network, and Band 2 itself as a target wireless channel according to the target wireless network. Tholen teaches in paragraph [0089] that Band 1 features a similar ground station/transceiver pair arrangement.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, and Addepalli to incorporate the teachings of Tholen to provide transmission by using the plurality of target wireless channels according to the plurality of target wireless networks. Doing so would be highly advantageous, as taught by Tholen ([0090]), as simultaneous transmission across multiple wireless channels and their corresponding networks introduces redundancy. This is beneficial, as should one channel/network fail, redundant communication allows for transmission over the remaining functional channels/networks. This is particularly advantageous in cases where reliable control is of the utmost importance, such as collision scenarios or other emergency situations.
However, neither Heinla, Anke, Addepalli, nor Tholen outright teach determining a plurality of target wireless channels corresponding to the plurality of target wireless networks. Khivesara teaches location specific event broadcasting, comprising:
and determining a plurality of target wireless channels corresponding to the plurality of target wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, and Tholen to incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.

Regarding claim 12, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 11. Heinla further teaches:
program codes causing acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
and program codes causing screening the plurality of wireless networks according to the current geographic location information, to acquire a target wireless network corresponding to the current geographic location information;
Heinla teaches ([0022]): "In some preferred embodiments, the robot is adapted to switch between transferring data via one network device to transferring data via the other network device efficiently and promptly. This is advantageous, as mobile operators generally have different coverage areas. For example, as the mobile robot navigates in an outdoor environment, one of the network device could lose reception. In this case, the robot can still use the other network device to communicate with the server and/or with other elements of the system.”
However, neither Heinla, Anke, nor Khivesara teach transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Addepalli further teaches:
wherein program codes causing transmitting the control instruction to the automatic driving vehicle by using wireless channels corresponding to the plurality of wireless networks, comprises: program codes causing transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Addepalli to provide transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network. Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 13, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 12. However, neither Heinla, Addepalli, Tholen, nor Khivesara teach the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Anke further teaches:
 program codes causing acquiring a receiving time of the remote control request;
Anke teaches (Col. 3 lines 43 – 49): "The processing device 102 receives the data message 110 and the prediction term 102. In one embodiment, the processing device 102 automatically assigns a time stamp to the data message. The time stamp may indicate when the data message was received...”
and program codes causing determining a target wireless channel corresponding to the target wireless network according to ... the receiving time,
Anke teaches (Col. 8 line 59 - Col. 9 line 6): "The prioritization device 226 is operative to prioritize the data message based on pre-defined priority terms… This prioritization also includes generating an expiry date based on a TTL factor associated with a time stamp of the data message and the TTL factor." Anke further teaches (Col. 3 line 63 - Col. 4 line 8): "When data message priority is determined, the processing device associates a time factor with the data message. This time factor indicates a time to live (TTL) factor, which is the predetermined time in which the data message needs to reach the back end processing system. For example, a very high priority data message may have a very small TTL factor, indicating that this data message needs to be transmitted very quickly and may thereby justify being transmitted across a more expensive wireless channel. In contrast, low priority data messages may have a very long TTL factor and may not warrant being transmitted on expensive channels, but are more aptly suited for transmission on cheaper channels, when they become available.” Anke even further teaches (Col. 3 lines 35 – 42): “As discussed in further detail below, the prediction terms 112 are generated based on the active monitoring of the availability of the wireless channels and the application of pattern recognition techniques to the channel availability data. The prediction terms 112 include predicted network availability for the available wireless channels.” Thus, the plurality of wireless channels corresponds to the plurality of target wireless networks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Anke to provide the acquisition of a receiving time of the remote control request and determining a target wireless channel corresponding to the target wireless network based on the receiving time. Doing so would be advantageous, as receiving times may be used to help determine a time to live factor, as discussed by Anke (Col. 3 line 63 - Col. 9 line 6). Very small TTL factors indicate support for transmission across more expensive channels, whereas longer TTL factors suggest that cheaper channels are more desirable due to lower priority. This distinction serves to prioritize messages of importance over faster/more reliable channels, which is particularly useful when applied to emergency situations or other such scenarios where a rapid response time is beneficial.
However, neither Heinla, Anke, nor Khivesara teach determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Addepalli further teaches:
and program codes causing determining a target wireless channel corresponding to the target wireless network according to the current geographic location information…
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
wherein program codes transmitting the control instruction to the automatic driving vehicle by using a wireless channel corresponding to the target wireless network, comprises: program codes causing transmitting the control instruction to the automatic driving vehicle by using the target wireless channel corresponding to the target wireless network.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to incorporate the teachings of Addepalli to provide determining a plurality of target wireless networks corresponding to the current geographic location information based on geographic location information and wireless networks and transmitting the control instructions by using the plurality of target wireless channels according to the plurality of target wireless networks. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Further, Heinla already provides the transmission of control instructions to the automatic driving vehicle; incorporating the transmission using the plurality of target wireless channels as taught by Addepalli serves to prioritize channels with the least amount of interference, thereby improving the reliability of transmission.

Regarding claim 14, Heinla, Anke, Addepalli, Tholen, and Khivesara teach the aforementioned limitations of claim 11. Heinla further teaches:
program codes causing acquiring current geographic location information of the automatic driving vehicle based on the information carried by the remote control request;
Heinla teaches ([0103]): "Operator terminal 50 may communicate with the robot through the server 10. Operator terminal 50 may receive data about the robot 30 regarding current location, current task and/or request for input (including textual input, audio input, and/or command input). Server 10 receives the data transferred by the operator terminal 50 and forwards it to the robot 30. Robot 30 then acts based on the data sent by operator terminal 50."
However, neither Heinla nor Anke teach determining the wireless channel based on the current geographic location information. Addepalli further teaches:
and program codes causing determining the wireless channel ... based on the current geographic location information before transmitting the control instruction to the automatic driving vehicle by using wireless channels corresponding to the plurality of wireless networks.
Addepalli teaches ([0042]): "A method in another example embodiment includes operating a first node on a first channel with a first wireless frequency, sensing a wireless network operating on the first channel, measuring interference on the first channel, compiling a list of alternative channels, determining a channel with a least interference, and switching operations on the first node to the channel with the least interference."  ([0059]): "Vehicles travel at various speeds and their travel can span extensive geographical distances. Disturbances (e.g., topographical changes, physical structures, weather, geographical distance from a network access point or cellular tower, etc.) may cause interference and reception difficulties for a particular wireless technology being used.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Addepalli to provide determining the wireless channel based on the current geographic location information. Heinla already teaches ([0022]) switching between wireless networks based on geographic location, so one of ordinary skill in the art would be motivated to further apply the teachings of Addepalli which provides a greater level of detail regarding the determination of potential target networks. Addepalli teaches ([0059]) that disturbances, including geographical distance, may cause interference and reception difficulties; it then follows that it would be beneficial to determine wireless channels corresponding to each of the plurality of wireless networks based on the current geographic location information in order to minimize disturbances introduced by geographical distance.
However, neither Heinla, Anke, Addepalli, nor Tholen teach determining the wireless channel corresponding to each of the plurality of wireless networks. Khivesara teaches location specific event broadcasting, comprising:
determining the wireless channel corresponding to each of the plurality of wireless networks…
Khivesara teaches ([0089]): "The broadcast location manager 200 determines the physical channels to use for each network, and tags each event with the location restriction corresponding to the network on which it is broadcast."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinla, Anke, Addepalli, Tholen, and Khivesara to further incorporate the teachings of Khivesara to provide determining the wireless channel corresponding to each of the plurality of wireless networks. It would be beneficial to do so, as Heinla already teaches switching between two networks based on signal reception. It then follows that it would be advantageous to determine wireless channels corresponding to both (i.e., each) of the wireless networks, as channels can be readily identified for use on either network as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villar (US 10,609,555 B2) teaches UAV control over a plurality of secure data links, including location-based switching. An et al. (US 8,738,197 B2) teaches a server-based vehicle controller that makes command decisions based on sensing information acquired by the vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669